United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, SUWANEE POST
OFFICE, Suwanee, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1460
Issued: August 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 24, 2019 appellant filed a timely appeal from an April 29, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,760.04 for the period June 25 through July 21, 2018 for which she was without fault
because she continued to receive compensation following her return to work; (2) whether OWCP
1
The Board notes that, following the April 29, 2019 decision, appellant submitted additional evidence to OWCP
and to the Board on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is
limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is
precluded from reviewing this additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

properly denied waiver of recovery of the overpayment; and (3) whether it properly required
recovery of the overpayment by deducting $225.00 every 28 days from appellant’s continuing
compensation.
FACTUAL HISTORY
On August 26, 2015 appellant, then a 54-year-old postal carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 17, 2015 she injured both knees when she picked up
large, heavy boxes while in the performance of duty. On October 8, 2015 OWCP accepted her
claim for strain of the knees, bilaterally. On October 8, 2015 appellant accepted a light-duty
position, working four hours a day with restrictions. OWCP paid appellant wage-loss
compensation on the supplemental rolls as of October 3, 2015.
On May 10, 2016 OWCP expanded the acceptance of appellant’s claim to include
exacerbation of osteoarthritis of the knees, bilaterally. Beginning October 25, 2016 it paid her
wage-loss compensation on the periodic rolls for total disability from work. Appellant returned to
full-time modified-duty work on December 5, 2016. However, she stopped work again and on
August 9, 2017 OWCP returned appellant to the periodic rolls.
On May 10, 2018 appellant’s treating physician released her to return to limited-duty
sedentary work, with occasional standing or walking, and lifting and carrying no more than 10
pounds.
In a letter dated May 18, 2018, OWCP directed the employing establishment to provide
appellant a limited-duty position within her restrictions. On June 4, 2018 it referred her for
vocational rehabilitation counseling.
By letter dated June 5, 2018, the employing establishment offered appellant a limited-duty
position of modified rural carrier and afforded her until June 8, 2018 to accept the position.
On June 25, 2018 appellant’s vocational rehabilitation counselor conducted a site visit at
the employing establishment with appellant. She noted that appellant had agreed to accept the
offered light-duty position of modified rural carrier, but that some of the duties exceeded
appellant’s limitations on walking and standing. On June 25, 2018 appellant accepted the modified
rural carrier position with a variety of restrictions.
In a letter dated July 25, 2018, the employing establishment noted that it had presented a
job offer to appellant for return to work on June 11, 2018. It noted that, to date, it had not received
the offer accepted or refused, but that appellant had informed her manager by telephone on June 12,
2018 that she was refusing the offer and that she was not obliged modified job offer.
On July 31, 2018 the vocational rehabilitation counselor indicated that appellant had
accepted the modified rural carrier position, and that the effective return-to-work date was
June 25, 2018.
In a letter dated August 1, 2018, OWCP noted that appellant had returned to work on
June 25, 2018 and that her actual wages met or exceeded the wages of the position she held when
she was injured. It terminated her compensation effective June 25, 2018 as she no longer had any
2

employment-related disability. OWCP further noted that a final 28-day compensation payment
that partially covered a period following appellant’s return to work had been issued, resulting in
excess payment of $3,055.83. It directed her to repay this amount.
On July 25, 2018 the vocational rehabilitation counselor noted that, as of June 26, 2018,
one of appellant’s physicians had directed her not to return to work until July 2, 2018.
On August 6, 2018 the employing establishment completed a report of termination of
disability (Form CA-3) indicating that appellant had returned to work on June 25, 2018.
In an August 20, 2018 preliminary overpayment determination, OWCP found that
appellant received an overpayment of compensation in the amount of $2,760.04 for the period
June 25 through July 21, 2018 because she continued to receive wage-loss compensation after
returning to full-time work. It determined that she was at fault in the creation of the overpayment
because she accepted a payment that she knew or should have known was incorrect. OWCP
attached a memorandum explaining its overpayment calculation. It provided her with her appeal
rights and a Form OWCP-20, overpayment recovery questionnaire. OWCP afforded appellant 30
days for a response.
On September 5, 2018 appellant requested a prerecoupment hearing and requested waiver
of recovery of the overpayment. She disagreed with the amount of the overpayment and disagreed
that she was at fault. Appellant further asserted that she did not return to work until July 2, 2018.
With the hearing request, appellant submitted a completed Form OWCP-20, wherein
appellant indicated that her total monthly income was $5,200.00 and that her total monthly
expenses were $3,400.00. She further indicated that she had assets of $13,500.00. Appellant also
provided an e-mail from her vocational rehabilitation counselor dated July 4, 2018, noting receipt
of a statement from appellant’s doctor releasing her to return to work, effective July 2, 2018.
The prerecoupment hearing was held on February 13, 2019. Appellant testified that she
signed the modified job offer on June 26, 2018, but did not return to work until July 2, 2018.
OWCP’s hearing representative requested a copy of appellant’s paystubs to ascertain her correct
return to work date. He also requested additional financial information to determine the
appropriate rate of recovery from appellant’s continuing compensation benefits.
By decision dated April 29, 2019, OWCP’s hearing representative found that appellant had
received an overpayment of compensation in the amount of $2,760.04 for the period June 25
through July 21, 2018 because she continued to receive wage-loss compensation following her
return to work. He determined that she had not substantiated her allegation that she returned to
work on July 2, 2018 rather than on June 25, 2018, as reported by the employing establishment.
OWCP’s hearing representative further found that appellant was without fault in the creation of
the overpayment as the overpayment was the result of an initial direct deposit after her return to
work. He denied waiver of recovery of the overpayment as appellant had not provided
documentation of her monthly expenses. OWCP’s hearing representative determined that the
overpayment would be recovered by deducting $225.00 every 28 days from appellant’s continuing
compensation as this amount would minimize interest charges and hardship on appellant while
allowing for recovery of the overpayment within a reasonable amount of time.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits.4 This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.5 OWCP’s regulations provide, in pertinent part, that compensation for
wage loss due to disability is available only for periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.6 A claimant is not entitled to receive temporary total disability and actual earnings for the
same period.7 OWCP’s procedures provide that an overpayment of compensation is created when
a claimant returns to work, but continues to receive wage-loss compensation.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation because she continued to receive wage-loss compensation following her return
to work.
OWCP placed appellant on the periodic rolls on August 9, 2017. However, appellant
continued to receive wage-loss compensation on the periodic rolls for total disability from work
through July 21, 2018. As noted above, a claimant is not entitled to receive compensation for total
disability during a period in which he or she had actual earnings. Therefore, an overpayment of
compensation was created in this case.9
The Board further finds, however, that the case is not in posture for decision with regard
to the period and amount of the overpayment. OWCP determined that appellant had received an
overpayment of compensation in the amount of $2,760.04 for the period June 25 through July 21,
3

5 U.S.C. § 8102.

4

Id. at § 8116(a).

5

Id.

6

20 C.F.R. § 10.500.

7

G.R., Docket No. 19-0940 (issued December 20, 2019); J.H., Docket No. 17-0592 (issued May 1, 2018).

8
Id.; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.2(a) (September 2018).
9

L.H., Docket No. 20-0115 (issued September 4, 2020); E.R., Docket No. 19-1365 (issued December 23, 2019);
J.L., Docket No. 18-1266 (issued February 15, 2019); K.E., Docket No. 18-0687 (issued October 25, 2018); B.H.,
Docket No. 09-0292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.1(a) (September 2018).

4

2018, finding that OWCP continued to pay her wage-loss compensation following her return to
work on June 25, 2018. The case record, however, is unclear as to appellant’s exact return to work
date. While, the employing establishment indicated that appellant had returned to work on
June 25, 2018, the vocational rehabilitation counselor noted that as of June 26, 2018 one of
appellant’s physicians had directed her not to work until July 2, 2018. Appellant also asserted that
she did not return to work until July 2, 2018.
OWCP has the burden of proof to establish the period and amount of an overpayment.10
OWCP’s procedures provide that it will usually receive notification of the return-to-work date
from the claimant, the employing establishment, and/or the field nurse or vocational rehabilitation
counselor. Once confirmed, the claims examiner should delete the claimant from the periodic rolls
and enter the return-to-work date (first date of non-entitlement). The overpayment will then be
automatically calculated based on this return to work date.11
As there remains conflicting information regarding appellant’s return to work date, the
period and amount of the overpayment have not been established. The case shall therefore be
remanded for OWCP to obtain additional information confirming the precise period and amount
of the overpayment. It shall then issue a new preliminary overpayment determination, with an
overpayment action request form, a Form OWCP-20, and instructions for appellant to provide
supporting financial information. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision regarding appellant’s overpayment.12
CONCLUSION
The Board finds that OWCP properly determined that an overpayment of compensation
was created. The Board further finds, however, that the case is not in posture for decision regarding
the period and amount of the overpayment.

10

See D.R., Docket No. 19-1675 (issued October 8, 2020); T.W., Docket No. 19-1266 (issued September 25, 2020);
C.P., Docket No. 19-0317 (issued July 1, 2019) (finding that OWCP did not meet its burden of proof to establish an
overpayment when it failed to document whether and when a claimant elected life insurance coverage after separation
from federal service or retirement in order to establish fact of overpayment of compensation.)
11

Supra note 8 at Chapter 6.0200.1a (September 2018).

12

In light of the Board’s disposition of Issue 1, Issues 2 and 3 are rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: August 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

